Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 1 reference character “142” has been used to designate two separate parts. Based on subsequent drawings and the specification, it appears that the reference character pointing to part of the grip should read “121.”
Figure 9 is objected to because the directional label “OPERATOR-SIDE (BACK SURFACE SID” should read “OPERATOR-SIDE (BACK SURFACE SIDE)”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 153 (Figure 10).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Specification
The disclosure is objected to because of the following informalities: on page 7 line 10, “first guide part 231” should read “first guide part 231A.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3 and 5, the claims recite that the virtual axis line and an axis line of the connecting part are “inclined toward the operator.” However, the operator has not been 
Claims 6 and 7 are rejected by virtue of their dependence upon Claim 5.
Regarding Claim 4, the term "substantially orthogonal" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding Claim 9, the limitation “two of the grips” does not have sufficient antecedent basis in the claim because only one singular grip, not plural grips, has been positively recited in Claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoda et al., hereinafter Toyoda (JP H07-290177). For text citations of Toyoda, refer to the machine translation provided as Non-Patent Literature.
Regarding Claim 1, Toyoda discloses (Figures 1, 5, and 9) a binding machine (reinforcing bar binding machine 10) comprising: a first body part (first main body 20); a second body part (second main body 22) having a housing, a curl guide (guide means 140) attached to the 

    PNG
    media_image1.png
    544
    348
    media_image1.png
    Greyscale

Toyoda Annotated Figure 1
Regarding Claim 2, Toyoda discloses (Figure 1) the first body part (first main body 20) has a grip (grip 26) that can be grasped by an operator (worker 28).
Regarding Claim 3, Toyoda discloses (Figure 1) the virtual axis line (see Annotated Figure 1 above) is inclined toward the operator with respect to the axis line of the twisting shaft in a state where the operator grasps the grip. Examiner note: the claim as set forth does not definitively define the direction of “toward the operator” as it relates to components of the binding machine itself. Accordingly, the operator, who is not part of the invention, could grasp the grip from any direction, including the direction in which the virtual axis line is inclined 
Regarding Claim 4, Toyoda discloses (Figure 1) the grip (grip 26) is arranged such that an axis line of the grip is orthogonal or substantially orthogonal to the axis line of the twisting shaft (see Annotated Figure 1 above; the axis lines of the grip and the twisting shaft are orthogonal to each other).
Regarding Claim 5, Toyoda discloses (Figure 1) the connecting part (connecting body 24) is arranged such that an axis line of the connecting part (see Annotated Figure 1 above) is inclined toward the operator with respect to the axis line of the twisting shaft. Examiner note: the claim as set forth does not definitively define the direction of “toward the operator” as it relates to components of the binding machine itself. Accordingly, the operator, who is not part of the invention, could be located in any direction relative to the binding machine, including the direction in which the axis line of the connecting part is inclined towards the operator with respect to the axis line of the twisting shaft, so this limitation of the claim is met.
Regarding Claim 6, Toyoda discloses (Figure 5) an inclination angle of the axis line of the connecting part (connecting body 24) with respect to the axis line of the twisting shaft (shaft portion 114a of rotating body 114) is equal to or smaller than 45 degrees (see Annotated Figure 1 above; the angle θ between the axis lines of the connecting part and the twisting shaft is clearly less than 45 degrees).
Regarding Claim 8, Toyoda discloses (Figure 1) the connecting part (connecting body 24) is detachably mounted to the second body part (second main body 22; [0017] lines 149-151: 
Regarding Claim 9, Toyoda discloses (Figure 1) two of the grips (grips 26) are arranged on respective both sides of the axis line of the twisting shaft (see Annotated Figure 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda as applied to Claim 5 above, and further in view of Pozgay et al., hereinafter Pozgay (US 8,561,717).
Regarding Claim 7, Toyoda does not disclose that the connecting part is attached to the second body part such that an inclination angle with respect to the axis line of the twisting shaft can be changed. Pozgay teaches (Figures 1 and 5) a tool (articulating drill 100) comprising a body part (head portion 104) having a housing (head housing 136) and a twisting unit including a twisting shaft (output pinion shaft 156) arranged in the housing, and an elongated connecting part (main housing portion 102), wherein the connecting part is attached to the body part such that an inclination angle with respect to the axis line of the twisting shaft can be changed (Abstract lines 2-5; the angle being changed can be seen in Figures 18-19, and Figures 28-29 show the coupling means that facilitates this). This feature allows greater flexibility of use for .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda as applied to Claim 1 above, and further in view of Rossum et al., hereinafter Rossum (US 6,668,870).
Regarding Claims 10 and 11, Toyoda does not disclose first and second fixing mechanisms having engaging parts penetrating the first and second body parts, respectively, and fitting into notched portions of the connecting part; Toyoda discloses different means by which the first and second body parts of Toyoda are respectively connected to the connecting part. Rossum teaches (Figure 6) a means for connecting a body part (assembly of first wire twisting housing section or handle 14 and first wire-gripping mechanism or implement 18) to a connecting part (main tubular housing or support section 12) of a binding machine (wire twisting and tying tool 10), wherein the connecting part has a notched portion on at least one end-side in a longitudinal direction and at an end portion in the lateral direction (column 6 lines 14-16; the apertures are interpreted as the notched portion), wherein the body part has a fixing mechanism (assembly of first and second suitable fasteners 22 and 24) to which an engaging 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/             Examiner, Art Unit 3725                                                                                                                                                                                           

/TERESA M EKIERT/             Primary Examiner, Art Unit 3725